PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/719,751
Filing Date: 18 Dec 2019
Appellant(s): Samsung Display Co., Ltd.



__________________
Dustin R. Szakalski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 19, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 20, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-33 stand rejected as being based upon a defective reissue declaration, and for falling to set forth a correctable error in the original patent for reissue of the patent under 35 U.S.C. 251.  See 37 CFR 1.175 and MPEP 1412.01(I).
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
(2) Response to Argument
Appellant’s arguments filed on 7/19/2022 have been fully considered but they are not persuasive.
The present application is a reissue of U.S. Patent No. 9,847,486 (the ‘486 patent), which was issued from U.S. Application No. 15/343,315 (the ‘315 DIV application) on December 19, 2017.  The ‘486 patent is also a division of U.S. Patent No. 9,490,311 (the ‘311 patent) issued from U.S. application No.13/038,836 (the ‘836 application) on November 8, 2016.  
	 
Appellant argues that “MPEP §1412.01(I) and the cases recited therein are inapposite because Applicant did timely file a divisional application in response to a restriction requirement” and “no restriction requirement was issued in the '315 divisional application that led to issuance of the '486 divisional patent with methods claims 1-3.  Accordingly, the presently presented method claims 19-33 are not directed to a non­elected method of manufacturing an organic light emitting display device” (Brief, pages 5-6).  
	Appellant’s arguments are not persuasive.  While Appellant had timely filed the ‘315 DIV application to pursue the subject matter of a method of manufacturing an organic light emitting display device, Appellant did not timely file continuation/divisional applications directed to the method recited in claims 4-18 and the display device recited in claims 19-33 of the present application.  The method and display device recited in claims 4-33 are non-claimed, distinct subject matter from the inventions recited in the claims of the ‘311 patent and of the ‘486 patent.  In view of the restriction requirement in the ‘836 application and Appellant’s failure to file patentably distinct claims 4-33 in any continuation/divisional application, Appellant cannot now pursue claims 4-33 in a reissue application.  MPEP 1412.01(I).
 With respect to Appellant’s argument that “no restriction requirement was issued in the '315 divisional application that led to issuance of the '486 divisional patent with methods claims 1-3” (Brief, page 6), the display and the method recited in claims 4-33 were not claimed in the ‘315 DIV application. However, had Appellant included the non-claimed, distinct subject matter recited in claims 4-33 in the earlier ‘836 application or in the ‘315 DIV application, claims 4-33 would have been subject to the original restriction requirement as separate  inventions.  Appellant would not have been allowed to prosecute them with the ‘315 DIV application or with the ‘836 application.  Since Appellant was not entitled to present new claims 4-33 in the ‘315 DIV application, failure to pursue the non-claimed, distinct subject matter recited in claims 4-33 in separate continuation/divisional applications is not an error correctable by reissue. See In re Weiler, 790 F.2d 1576, 1581 (Fed. Cir. 1986) and In re Doyle, 293 F.3d 1355, 1362-63 (Fed. Cir. 2002). 
Specifically, in Weiler, appealed claims 13 and 19 were directed to distinct subject matter not claimed in the original application. The court stated that “[t]he subject matter of claims 13 and 19 are clearly independent of and distinct from each other, from that of elected claims 1-7, from that of non-elected organic compound claims 8 and 11, and from that of non-elected protein compound claims 9 and 10.  Weiler would thus have had no right to insert and present claims 13 and 19 in the original application after the examiner's requirement for restriction.” In re Weiler, 790 F.2d 1576, 1581 (Fed. Cir. 1986) and In re Doyle, 293 F.3d 1355, 1362-63 (Fed. Cir. 2002). 
Similar to Weiler, reissue claims 4-18 and 19-33 of the present application are directed to inventions independent of and distinct from each other, from that of elected display claims and from that of non-elected method claims recited in the ‘315 DIV application and the ‘836 application. Reissue claims 4-33 would have been subject to the original restriction requirement as separate inventions.  Appellant would not have been allowed to prosecute them with the original patent.  Appellant would have been required to assert them in divisional/continuation applications.  Appellant’s failure to file a divisional/continuing application on the non-claimed, distinct subject matter recited in claims 4-33 is not correctable by filing a reissue application.  

Appellant also argues that “the requirements of MPEP §1412.01(I) are limited to the situation in which a restriction requirement was issued in the application that is the subject of the reissue application, not a parent application to which the application claims priority, and no restriction requirement was issued in the '315 application which led to the issuance of the '486 patent.  Accordingly, for these reasons, MPEP §1412.01(I) and 35 U.S.C. §251 do not prohibit Applicant from pursuing newly added method claims 19-33 directed to a method of manufacturing an organic light emitting display device” (Brief, pages 5-6).
Appellant's argument is not persuasive.  First, other than the conclusory statement regarding the requirements of MPEP 1412.01(I), Appellant has not cited any authority for this proposition or presented a clear line of argument in support thereof.  Secondly, MPEP 1412.01(I) contains no such requirement.  MPEP 1412.01(I) states that where a restriction requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  In this case, reissue claims 4-33 contain non-claimed, subject matter patentably distinct from the elected inventions recited in the claims of the ‘315 DIV application and of the earlier ‘836 application.  MPEP §1412.01(I) and 35 U.S.C. §251 do not permit Appellant to recover the non-claimed, distinct subject matter recited in reissue claims 4-33 by filing a reissue application after a restriction requirement was issued in an earlier parent application.

	Appellant also argues that claims 19-33 are directed to so-called “overlooked aspects” of the method of manufacturing an organic light emitting display device recited in original claims 1-3.  According to MPEP §1412.01, Appellant should be permitted in the present reissue application to add method claims drawn to overlooked aspects of the method of manufacturing an organic light emitting display device (Brief, page 6).
	Appellant has not provided sufficient explanation how the subject matter recited in claims 19-33 are drawn to “overlooked aspects” of the invention.  Further, even if claims 19-33 are drawn to overlooked aspects of the method of manufacturing an organic light emitting display device as argued by Appellant, as stated above, the non-claimed, patentably distinct subject matter recited in claims 19-33 cannot be recovered by filing a reissue application after the requirement for restriction made in a parent application.  As stated in MPEP 1412.01(II), the failure to present claims drawn to overlooked aspects is not a proper error under 35 U.S.C. §251 "where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention."  

Appellant also argues that (Brief, page 7):
Indeed, even in the parent case (the ‘836 application that led to issuance of the ‘311 patent) in which a restriction requirement was issued, the method claims were not restricted between different sub-species of the method of manufacturing an organic light emitting display device. See Requirement for Restriction/Election dated Jue [sic] 17, 2013 in the ‘836 application. Thus, because no restriction requirement was issued between different species of a method of manufacturing an organic light emitting display device, the claims in the present reissue application need not be limited to a particular species of the method of manufacturing an organic light emitting display device.

This argument is unpersuasive.  The method recited in claims 19-33 was not claimed in the ‘836 application.  However, as stated above, had Appellant included the non-claimed, distinct subject matter recited in claims 19-33 in the earlier ‘836 application or in the ‘315 DIV application, claims 19-33 would have been subject to the original restriction requirement as a separate invention and Appellant would not have been allowed to prosecute them with the parent ‘836 application or the ‘315 DIV application.  Appellant would have been required to assert them in a divisional/continuation application.

	With respect to claims 4-18, Appellant further argues that (Brief, page 8):  
		Under the counter-factual situation in which currently pending 	method claims 1-3 were filed in an original application and no restriction 	requirement was issued, Applicant would be permitted to pursue 	apparatus claims 4-18 because MPEP §1412.01 provides that "the mere 	failure to claim a disclosed embodiment in the original patent (absent an 	explicit statement in the original patent specification of unsuitability of the 	embodiment) would not be grounds for prohibiting a claim to that 	embodiment in the reissue." The existence of a restriction requirement in 	the parent case should not change the analysis.

	Appellant’s argument is unpersuasive.  Again, where a restriction requirement was made in a parent application and appellant permitted the elected invention to issue as a patent without filing a continuing/divisional application on the non-claimed subject matter distinct from the elected invention, the non-claimed, distinct subject matter (recited in claims 4-33 in this case) cannot be recovered by filing a reissue application.  In other words, a reissue applicant’s failure to timely file a continuing application is not considered to be an error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  MPEP 1412(I) states that, “in this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.”
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LING X XU/Patent Reexamination Specialist
Central Reexamination Unit 3991
                                                                                                                                                                                                       
Conferees:

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.